NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 21, 2009*
                                Decided November 9, 2009

                                          Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 09‐1573

PAUL OLSSON,                                       Appeal from the United States District 
     Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 1:08‐cv‐06317
VERONICA O’MALLEY, et al.
    Defendants‐Appellees.                          Virginia M. Kendall,
                                                   Judge.




                                        O R D E R

      Paul Olsson, a pre‐trial detainee and a defendant in an ongoing state criminal
prosecution, sued 17 defendants for a variety of 42 U.S.C. § 1983, Racketeer Influenced and
Corrupt Organizations Act, and supplemental state law claims.  The district court dismissed
some of his claims with prejudice and, invoking Younger v. Harris, 401 U.S. 37 (1971) and


       *
        After examining the briefs and the records, we have concluded that oral
argument is unnecessary.  Thus, the appeals are submitted on the briefs and the records. 
See Fed. R. App. P. 34(a)(2).
No. 09‐1573                                                                             Page 2

Heck v. Humphrey, 512 U.S. 477 (1994), dismissed the remaining ones without prejudice.  We
affirm.

        Olsson is being prosecuted in Lake County, Illinois, for criminal sexual assault.  He
alleged in his complaint that the 17 named defendants—including state judges, prosecutors,
defense lawyers and court personnel—conspired to violate his civil rights with regard to
official documents and other aspects of the criminal case against him.  He alleged
specifically that Veronica O’Malley (then an assistant state’s attorney), Lake County circuit
court clerk Sally Coffelt and Brian Telander (who was Olsson’s privately retained counsel)
conspired in September 2006 to remove affidavits from the clerk’s office about his arrest,
thereby violating public records laws, see 705 ILCS 105/16; 5 ILCS 160/11; 720 ILCS 5/32‐8,
and depriving him of his rights to due process and effective assistance of counsel.  

       In his complaint, Olsson also asserted nine other claims related to the defendants’
purported conspiracy.  He alleged, among other things, a claim of racketeering, see 18 U.S.C.
§§ 1961‐68; a claim of conversion and extortion by certain defendants of his father’s posted
bond; a claim of “dishonest government services and mail fraud”; a class‐of‐one equal
protection claim; a claim under Monell v. New York City Department of Social Services, 436 U.S.
658 (1978), for misconduct by the Lake County state’s attorneys and for the Department of
Human Services’s failure to provide access to a law library at Elgin Mental Health Center;
as well as state claims for attorney malpractice (against Telander), for intentional and
negligent infliction of emotional distress, and unreasonable delay in adjudicating his
petition for habeas relief (against Kane County circuit court Judge Michael Colwell).  See 735
ILCS 5/10‐106.  Olsson sought damages and declaratory and injunctive relief.

       The district court reviewed Olsson’s complaint under 28 U.S.C. § 1915A and
dismissed some of his claims with prejudice and others without prejudice, to reinstate when
the Younger abstention doctrine or Heck no longer barred them.  Among the claims
dismissed with prejudice, for failure to state a claim, were the claim of conversion and
extortion (because Olsson lacked standing to bring a claim for another individual’s money);
the “dishonest government services” claim (because it was not a civil claim); and the class‐
of‐one claim (because Olsson did not plead illegitimate animus on the defendants’ part). 
The court later denied Olsson’s motion to reconsider.

        On appeal, Olsson generally challenges the district court’s conclusion that Younger
abstention applies.  Under that doctrine, federal courts must ordinarily abstain from
enjoining ongoing state judicial proceedings that offer an adequate opportunity for review
of constitutional claims.  See Younger, 401 U.S. at 43‐45.  Olsson asserts that no meaningful
state remedy is available to him.
No. 09‐1573                                                                                Page 3

        State judicial proceedings, however, do offer an adequate opportunity for review of
Olsson’s constitutional claims.  As the district court noted, state criminal proceedings
against him are ongoing, see Simpson v. Rowan, 73 F.3d 134, 137 (7th Cir. 1995), and Olsson
may litigate the issues raised in his complaint on direct appeal or state collateral review.  He
filed a state‐court petition for habeas corpus in May 2008 that remains pending.  Although
Olsson maintains that the state court has inexcusably delayed deciding his habeas petition
and therefore foreclosed the possibility of any relief, he has not shown that the state court’s
process has been ineffective.  A federal court “should assume that state procedures will
afford an adequate remedy, in the absence of unambiguous authority to the contrary.” 
FreeEats.com v. Indiana, 502 F.3d 590, 598 (7th Cir. 2007) (quoting Pennzoil Co. v. Texaco, Inc.,
481 U.S. 1, 15 (1987)).  Olsson’s petition has been pending only since May 2008, and there is
no indication that the delay will be excessive.

        Olsson also argues that his case presents “extraordinary circumstances” that require
the federal courts to intervene in his state proceeding.  Under Younger, federal courts may
act only when extraordinary circumstances exist—when the pending state proceeding is
motivated by a desire to harass or is conducted in bad faith, or when the federal plaintiff
demonstrates an extraordinarily pressing need for immediate equitable relief to avoid an
irreparable injury.  FreeEats.com, 502 F.3d at 596‐97.  Olsson focuses on the first exception,
asserting that the criminal proceedings against him are being carried out in bad faith to
harass him.

       Olsson has not pointed to evidence of bad faith or harassment to trigger this
exception.  See Younger, 401 U.S. at 54.  He has failed to “present more than mere allegations
and conclusions” of any such bad faith or harassment.  Crenshaw v. Supreme Court of Ind., 170
F.3d 725, 729 (7th Cir. 1999).  Nor has he shown a need for immediate relief to prevent an
irreparable injury.  FreeEats.com, 502 F.3d at 597.  As noted, Olsson has a state remedy
available to him for litigating these issues, in the form of a direct appeal or his pending state
habeas case. 

        Olsson next argues that the district court erred when it dismissed for lack of standing
his § 1983 claim of conversion and extortion of his father’s bail money.  He insists he has
standing because he agreed to become a surety for the return of the money to his father.

       We need not address this argument, however, because even if Olsson has standing,
he has not stated a claim under § 1983.  Although the loss of the bail money may raise due
process concerns, a property deprivation resulting from a random, unauthorized act by
state employees does not violate due process if the state provides a meaningful post‐
deprivation remedy.  Parratt v. Taylor, 451 U.S. 527, 541 (1981), overruled in part on other
grounds, Daniels v. Williams, 474 U.S. 327 (1986); see also Michalowicz v. Vill. of Bedford Park,
No. 09‐1573                                                                                 Page 4

528 F.3d 530, 535 (7th Cir. 2008); Belcher v. Norton, 497 F.3d 742, 750 (7th Cir. 2007).  In this
case, Illinois has a statutory scheme regulating the return of bail money, 725 ILCS 5/110‐7,
and Olsson provides no explanation as to why a post‐deprivation remedy is inadequate.

        Finally, Olsson argues that the district court disregarded his pro se status, failed to
construe his complaint liberally and wrongly dismissed several of his claims with prejudice
before giving him an opportunity to amend the complaint.  Although a court should grant a
party leave to amend when justice requires it, see Fed R. Civ. P. 15(a)(2), the record shows
that Olsson never sought leave to amend from the district court.  He has therefore forfeited
this argument.  See Sharp Elecs. Corp. v. Metropolitan Life Ins. Co., 578 F.3d 505, 513 (7th Cir.
2009).

       Accordingly, we AFFIRM the judgment of the district court.

                                                                                       AFFIRMED